Citation Nr: 0113033	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran had service to include active duty from March 
1980 to March 1995.  The appellant is his widow.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2000, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently perfected an 
appeal of that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the appellant by 
obtaining evidence necessary to substantiate the appellant's 
claim for benefits.  Here, the appellant seeks service 
connection for the cause of the veteran's death. The cause of 
a veteran's death will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such a disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  

A review of the veteran's death certificate indicates that 
the veteran died on June [redacted], 1999, in Selma Baptist Hospital 
in Selma, Alabama, as the result of a hepatic coma due to 
cirrhosis of the liver.  There is no evidence in the record 
of any treatment or diagnosis the veteran received regarding 
any type of liver condition or problem while in service.  
However, the Board notes that the RO's rating decision 
indicates that all of the veteran's service medical records 
were not available.  Under the VCAA, for records under 
Federal control, "efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  Accordingly, 
another request for records must be made.   

The evidence before the Board includes a statement dated in 
July 1999 from Dr. W. S. Lee, a private physician who treated 
the veteran for his liver condition.  Dr. Lee stated that the 
veteran died from cirrhosis of the liver, describing 
cirrhosis of the liver as a progressive disease which can be 
present for many years prior to a patient's death.  He stated 
that he first diagnosed the veteran with cirrhosis in 1995, 
and at that time the veteran was near instage [sic] disease, 
as he was acutely ill, jaundiced, and malnourished.  It was 
Dr. Lee's impression that the veteran had cirrhosis for many 
years prior to his actual diagnosis.  

Dr. Lee also stated that he had enclosed a copy of his office 
records regarding the veteran.  However, upon review of these 
records, the Board notes that there are no records prior to 
January 1997 or 1998 regarding any diagnosis or treatment the 
veteran may have received in connection with his cirrhosis.  
In light of Dr. Lee's statement that he first diagnosed the 
veteran with cirrhosis in 1995, a copy of any records Dr. Lee 
may have prior to January 1998 must be obtained.  

The Board also notes that it appears that there has been no 
attempt made to obtain the terminal report of the veteran's 
last period of hospitalization from the facility where the 
veteran's death occurred.  Such records are relevant to the 
appellant's claim.  Furthermore, the appellant should be 
notified that she may identify any other places where the 
veteran received treatment for his liver or submit any 
private treatment records she may have relevant to any 
treatment the veteran may have received for his liver 
subsequent to his discharge from service.  Additionally, she 
should be notified that she may submit any statements she may 
have or be able to obtain from other veterans who served with 
her husband regarding any complaints he may have made 
concerning his liver.

Because of this, the Board finds it appropriate to remand the 
veteran's case to the RO so that evidence of the veteran's 
claim may be more fully developed prior to the Board's 
further consideration of this claim.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the remainder of 
the veteran's service medical records 
from National Personnel Records Center 
(NPRC).  Efforts to obtain these records 
must continue until they are obtained, 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The results of the requests, 
whether successful or unsuccessful, must 
be documented in the claims file, and the 
veteran informed of any negative results.  

2.  The RO should contact W. S. Lee, 
M.D., whose address is in the claims 
file, and request copies of any and all 
medical treatment records for the period 
from January 1995 to January 1998, to 
particularly include all records compiled 
in connection with any treatment or 
diagnosis provided for the veteran for 
his liver.   

3.  The RO should contact Selma Baptist 
Hospital in Selma, Alabama, and seek all 
treatment records, specifically including 
the veteran's terminal report, complied 
in conjunction with the veteran's last 
period of hospitalization there 
concluding in his death on June [redacted], 1999.

4.  The RO should also contact the 
appellant and request that the appellant 
furnish the names and addresses of all 
private or VA health care providers who 
provided treatment for the veteran's 
liver disability during his lifetime, 
other than Dr. Lee and Selma Baptist 
Hospital.  The RO should request records 
from all identified health care 
providers.  The RO should also notify the 
appellant that she may submit any private 
treatment records she may have regarding 
treatment the veteran may have received 
for his liver disability, and may submit 
any statements she may have or be able to 
obtain from other veterans who served 
with her husband regarding any complaints 
he may have made concerning his liver.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Thereafter, 
the RO should readjudicate the claim.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




